        Case 1:20-cr-00203-BMC Document 17 Filed 06/08/20 Page 1 of 2 PageID #: 28



                                                                                                 E.D.N.Y.
                                                                                                20-mj-403
                                                                                                 Brodie, J.
                                                                                                Gold, M.J.


                              United States Court of Appeals
                                                   FOR THE
                                            SECOND CIRCUIT
                                            _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 5th day of June, two thousand twenty.

      Present:
                     Barrington D. Parker,
                     Michael H. Park,
                     William J. Nardini,
                                        Circuit Judges.

      United States of America,

                                    Plaintiff-Appellant,

                     v.                                                           20-1713

      Colinford Mattis, Urooj Rahman,

                                    Defendants-Appellees.


      The Government moves for a stay, pending appeal, of the district court’s order releasing
      Defendants-Appellees on bond, subject to conditions including home detention and electronic
      monitoring. It is hereby ORDERED that the stay motion is GRANTED. Whether to grant
      a stay is “an exercise of judicial discretion” that requires consideration of the relevant factors,
      including, most critically, the likelihood of success on the merits and irreparable harm to the
      movant absent a stay. Nken v. Holder, 556 U.S. 418, 433–34 (2009) (quoting Virginian Ry. Co.
      v. United States, 272 U.S. 658, 672 (1926)).

      The United States Marshals are directed to take Defendants into custody forthwith. Defendants
      shall be detained pending further order of this Court.

      It is further ORDERED that the appeal shall be expedited. The Government shall file its opening
      brief no later than 11:59pm on June 10, 2020; Defendants-Appellees shall file their responsive
      briefs no later than 11:59pm on June 16, 2020; and the Government shall file any reply brief no



CERTIFIED COPY ISSUED ON 6/08/2020
 Case 1:20-cr-00203-BMC Document 17 Filed 06/08/20 Page 2 of 2 PageID #: 29




later than 11:59pm on June 18, 2020. The Clerk is directed to calendar the appeal with the first
available panel thereafter.


                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               2
